Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 1 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 2 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 3 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 4 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 5 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 6 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 7 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 8 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 9 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 10 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 11 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 12 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 13 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 14 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 15 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 16 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 17 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 18 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 19 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 20 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 21 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 22 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 23 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 24 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 25 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 26 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 27 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 28 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 29 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 30 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 31 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 32 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 33 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 34 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 35 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 36 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 37 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 38 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 39 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 40 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 41 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 42 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 43 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 44 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 45 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 46 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 47 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 48 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 49 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 50 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 51 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 52 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 53 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 54 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 55 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 56 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 57 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 58 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 59 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 60 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 61 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 62 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 63 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 64 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 65 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 66 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 67 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 68 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 69 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 70 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 71 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 72 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 73 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 74 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 75 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 76 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 77 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 78 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 79 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 80 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 81 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 82 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 83 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 84 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 85 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 86 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 87 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 88 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 89 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 90 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 91 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 92 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 93 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 94 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 95 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 96 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 97 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 98 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 99 of 108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 100 of
                                     108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 101 of
                                     108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 102 of
                                     108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 103 of
                                     108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 104 of
                                     108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 105 of
                                     108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 106 of
                                     108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 107 of
                                     108
Case 9:20-cv-81673-DMM Document 1-6 Entered on FLSD Docket 09/14/2020 Page 108 of
                                     108
